Case: 21-10611      Document: 00516345400         Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 6, 2022
                                  No. 21-10611                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Perales,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:17-CR-74-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Perales, federal prisoner # 43787-177, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. He argues
   that the district court erred in concluding that he failed to show extraordinary
   and compelling reasons warranting relief and failed to sufficiently explain its


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10611      Document: 00516345400          Page: 2    Date Filed: 06/06/2022




                                    No. 21-10611


   reasons for concluding that release was unwarranted under the 18 U.S.C.
   § 3553(a) factors.
          We review the district court’s denial for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). We may
   consider the entire record, going back to the original sentencing, in deciding
   whether the district court adequately justified its sentencing decision. See
   Chavez-Meza v. United States, 138 S. Ct. 1959, 1965–67 (2018). Here, the
   district court’s explanation of the factual reasons supporting its denial of
   Perales’ motion is neither lengthy nor detailed. Indeed, the district court’s
   order occupies only a single page. Nevertheless, the “specific factual
   reasons” for the district court’s decision are reasonably inferable when the
   district court’s order is considered together with the record in this matter.
          The 2021 order denying Perales’ motion begins by stating that the
   motion—which focuses on risks associated with the Covid-19 virus—was
   considered and that Perales had failed to show extraordinary and compelling
   reasons warranting relief. The district court’s order alternatively denies the
   motion based on the court’s consideration of the § 3553(a) factors, noting
   that courts granting compassionate release “‘have done so for defendants
   who have already served the lion’s share of their sentences. . . .’”
          Importantly, the district court judge who decided Perales’ motion for
   compassionate release also determined his original sentence, in 2018, after
   considering Perales’ Presentence Investigation Report (PSR). The PSR
   reveals that Perales’ offense was more serious than a standard felon-in-
   possession offense. See PSR, ¶¶ 10–18 (indicating that, while on supervised
   release, Perales accepted a number of firearms in purported payment of a
   debt; brokered with others to sell some of the firearms on his behalf; and
   asked his girlfriend to claim responsibility for the weapons (upon learning
   they were stolen property) to avoid apprehension). The PSR also detailed




                                          2
Case: 21-10611       Document: 00516345400            Page: 3      Date Filed: 06/06/2022




                                       No. 21-10611


   Perales’ extensive criminal history. Id. at ¶¶ 37–47 (noting multiple
   convictions for robbery and burglary, as well as a previous felon-in-possession
   conviction, yielding a criminal history category of VI). Furthermore, at the
   original sentencing hearing, the district judge rejected Perales’ request for a
   sentence at the bottom of the applicable guidelines range, 1 explaining that a
   top-of-the-guidelines sentence of 96 months was imposed in order to
   adequately address the sentencing objectives of punishment and deterrence.2
          Given the foregoing, although the district court’s order does not detail
   the factual reasons for denying Perales’ motion for compassionate release,
   the rationale for the court’s decision is adequately inferable when the order
   is considered together with the record from Perales’ original sentencing
   record, particularly including the PSR and the sentencing hearing transcript.
   In short, it is evident that the district court was not persuaded that Perales’
   concerns regarding the risks associated with the COVID-19 virus sufficiently
   outweighed the § 3553 factors on which his sentence of 96 months was based.
   See § 3553(a)(1) & (a)(2); see also Chavez-Meza, 138 S. Ct. at 1965-67;
   Chambliss, 948 F.3d at 693; see also United States v. Suttle, No. 21-50576,
   2022 WL 1421164 (5th Cir. 2022)(unpub.)(order denying motion for
   compassionate release was vacated and remanded because order lacked
   “specific factual reasons” for decision, presiding judge had not decided
   original sentence, and rationale for decision was not otherwise inferable from
   record); United States v. Sauseda, No. 21-50210, 2022 WL 989371, *2 (5th
   Cir. 2022)(unpub.) (where the same judge imposed the original sentence, the



          1
            The request was premised in part on Perales’ purported need to receive cancer
   treatment.
          2
              The term of imprisonment also was ordered to run consecutively to any
   revocation sentence imposed in Case No. 1:17-CR-088-01-C then-pending in the Northern
   District of Texas, Abilene Division.




                                             3
Case: 21-10611     Document: 00516345400          Page: 4   Date Filed: 06/06/2022




                                   No. 21-10611


   weight given to § 3553(a) factors in deciding subsequent motion for
   compassionate release may be inferable from original sentencing decision) .

          Accordingly, the district court’s judgment is AFFIRMED on that
   basis, and we do not consider Perales’ arguments challenging the district
   court’s conclusion that he failed to show extraordinary and compelling
   reasons warranting relief. See United States v. Ward, 11 F.4th 354, 360–62
   (5th Cir. 2021).    Perales’ assertion that the district court committed
   procedural error by failing to rule on his motion for the appointment of
   counsel is patently incorrect as the court in fact denied that motion by
   separate order on the same date it denied compassionate release. Lastly,
   Perales’ motion for appointment of counsel is DENIED. See United States
   v. Robinson, 542 F.3d 1045, 1052 (5th Cir. 2008).




                                         4